Citation Nr: 0924075	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of 
varicose veins.  

2.  Entitlement to service connection for a right arm and 
shoulder condition, also claimed as a bilateral arm 
condition.  

3.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the cervical spine.  

4.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism.  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 14, 2003, to 
December 9, 2003, and on periods of Reserves duty.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  

The issue of entitlement to service connection for residuals 
of varicose veins is addressed in the REMAND portion of the 
decision below requires additional development and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In his original claim for service connection filed in January 
2004, the Veteran raised the issue of entitlement to service 
connection for a back disorder, and the Veteran expressed a 
desire to pursue a claim for service connection for a back 
condition in a May 2005 statement and a low back condition in 
November 2006.  As such, in addition to the disability 
currently in the cervical spine for which service connection 
has already been granted, it appears the Veteran wishes to 
pursue a claim for service connection for a low back 
disability.  The Veteran also expressed a desire to pursue a 
claim for service connection for scars of both legs in a May 
2005 statement.  Therefore, the RO is directed to conduct the 
appropriate development and adjudication of claims for 
service connection for a low back disability and scars of 
both legs.  

FINDINGS OF FACT

1.  An arm or right shoulder disorder is not shown during 
service and there is no competent evidence linking an arm or 
right shoulder disorder to service.  

2.  Forward flexion of the cervical spine is to, at worst, 30 
degrees and there is no ankylosis of the cervical spine.   

3.  Hypothyroidism is well controlled with medication and is 
not shown on the most recent laboratory testing. 


CONCLUSIONS OF LAW

1.  An arm or right shoulder disorder was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008). 
 
2.  The criteria for an initial rating in excess of 20 
percent for degenerative joint disease of the cervical spine 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2008).   
 
3.  The criteria for an initial rating in excess of 10 
percent for hypothyroidism are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.119, DC 7903 (2008).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication of the claims, a 
February 2004 letter advised the claimant of the information 
necessary to substantiate claims for service connection for 
spine and bilateral arm conditions.  Prior to initial 
adjudication of the claim for service connection for 
hypothyroidism, a June 2004 letter advised the Veteran of the 
information necessary to substantiate a claim for service 
connection for a thyroid condition.  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence in these letters.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  While the Veteran was 
not provided with information regarding ratings and effective 
dates in a notification letter, such error is harmless as the 
decision below will not result in the grant of a benefit for 
which an effective date or rating may be assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  With respect to the claims for increased 
initial ratings on appeal, Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), does not apply to such claims because VA's 
VCAA notice obligations we satisfied with respect to these 
claim when the RO granted the Veteran's claims for service 
connection for these conditions in May 2004 (cervical spine) 
and February 2005 (hypothyroidism).  See Sutton v. Nicholson, 
20 Vet. App. 419 (2006).  As such, the Board finds that the 
duty to notify has been satisfied with respect to the claims 
adjudicated below.    

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA outpatient treatment records dated through May 
2006 and reports from VA examinations conducted in March 
2004, September 2004 and February 2006.  To this end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
These examinations are adequate, as the reports from these 
examinations contained sufficient clinical finding to 
determine the proper ratings to be assigned for the service-
connected cervical spine disorder and hypothyroidism, which 
is the ultimate question to be decided with respect to the 
claims for increased ratings for these disabilities.   

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is not warranted with respect to the claim for 
service connection for an arm and right shoulder disability 
because, as discussed below, there is no evidence meeting the 
low threshold that the evidence "indicates" that there 
"may" be a nexus between a current arm or right shoulder 
disability or symptoms and the Veteran's service, such as 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims adjudicated 
herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection Claim

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Review of the service treatment records, to include the 
reports from a post deployment medical assessment completed 
in July 2003, do not reflect symptoms or pathology involving 
the right shoulder or arms.  No relevant pathology involving 
the right shoulder or arms was demonstrated at a general VA 
medical examination in March 2004.  At this examination, the 
Veteran described numbness in the hands and it was indicated 
that he had been evaluated by a local VA outpatient clinic 
physician that rendered a "presumptive" diagnosis of carpal 
tunnel syndrome but that he was found to have a negative 
Phalen's and Tinsel's sign.  There was a normal range of 
wrist motion at the March 2004 VA examination. 

The Veteran did describe pain associated with his cervical 
spine disability radiating from his cervical spine to his 
shoulders with associated numbness of the hands at a February 
2006 examination.  Any such disability resulting from the 
Veteran's cervical spine would be contemplated by the 
disability rating assigned for the service connected cervical 
spine disability as discussed below.  Review of the post-
service medical evidence reveals no opinions or findings 
linking a current disability of the right shoulder or arms to 
service.  

As for the Veteran's assertions that he has arm and right 
shoulder disabilities as a result of service, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  Espiritu; cf. Jandreau.  The 
Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  The Board finds, however, that 
the veteran's lay statements in the present case are 
outweighed by the negative service treatment records and 
post-service treatment records (which fail to indicate a link 
between right arm and shoulder problems and service).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection for arm and right shoulder conditions, the 
doctrine is not for application.  Gilbert, supra.  
 
B.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claims for increased 
ratings for degenerative disease of the cervical spine and 
hypothyroidism are based on the assignment of the initial 
ratings for these conditions following the award of service 
connection by rating actions in May 2004 (cervical spine) and 
February 2005 (hypothyroidism).  During the course of this 
appeal in a November 2004 rating decision, the initial rating 
of 10 percent for the cervical spine was increased to 20 
percent effective from the date of the grant of service 
connection and initial rating, December 10, 2003.  The United 
States Court of Appeals for Veterans Claims (Court) held that 
the rule articulated in Francisco did not apply, as in the 
instant case, to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson v. West, 12 Vet. App. 119 
(1999); See Hart v. Mansfield, 21 Vet App 505 (2007); 
Francisco, 7 Vet. App. at 58.  


1.  Cervical Spine

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  

A 40 percent evaluation is assigned for unfavorable ankylosis 
of the entire cervical spine; a 30 percent evaluation is 
assigned when forward flexion of the cervical spine is less 
than 15 degrees or less or there is favorable ankylosis of 
the entire cervical spine and a 20 percent evaluation is 
assigned when forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees, or 
the combined range of motion of the cervical spine is not 
greater than 170 degrees, or with muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242. 

With incapacitating episodes of intervertebral disc syndrome 
(IDS) having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is warranted, while a 
40 percent rating is for application where there are 
incapacitating episodes of IDS having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 20 percent evaluation is warranted where there 
are incapacitating episodes of IDS having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  With incapacitating episodes of IDS having a 
total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent rating is applied.  
38 C.F.R. § 4.71a, DC Code 5243.  For purposes of evaluations 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1. 

As indicated, service connection for degenerative joints 
disease of the cervical spine was granted by a May 2004 
rating decision at a rating of 10 percent.  Pertinent 
evidence in the assignment of this rating included the 
reports from a March 2004 VA examination that included an x-
ray that showed straightening of the cervical  lordosis 
suggestive of paravertebral muscle spasm and moderate 
degenerative cervical spondylosis at C4 to C7.  

At a September 2004 VA examination of the spine, the Veteran 
reported a worsening in the condition of his cervical spine, 
and stated that he had pain most of the time.  He indicated 
that he was prescribed medication for the pain.  Upon 
examination, the Veteran had a slightly forward head posture.  
Motion in the cervical spine was to 45 degrees of forward 
flexion, extension and left lateral flexion and 80 degrees of 
right and left lateral rotation.  The Veteran described pain 
at the end of each motion, worse on flexion and extension, 
and it was indicated that cervical spine motion was 
additionally limited by pain, weakness and lack of endurance 
following repetitive use.  Tenderness was noted at the lower 
cervical spinous processes and the paraspinous muscles 
bilaterally.  It was indicated there was a mild deformity due 
to a slight forward flexion position.  An MRI of the cervical 
spine showed suspected early degenerative disc disease at C3-
C4, C4-C5 and C5-C6; a small bulging disc at C3-C4 and C4-C5; 
and mild narrowing of the right neural foramina at the C4-C5 
level.  Following this examination and as indicated 
previously, the rating for the cervical spine was increased 
to 20 percent by a November 2004 rating decision.  

The most recent VA compensation examination of the spine was 
conducted in February 2006, at which time the Veteran 
reported that this cervical spine condition and become 
progressively worse.  He described moderate fatigue, loss of 
motion, stiffness, and moderately daily pain that radiated to 
the shoulders.  The Veteran indicated that he had not been 
prescribed bed rest by a physician for incapacitating 
episodes of intervertebral disc syndrome during the previous 
year.  The inspection of the spine revealed a normal posture 
with no cervical ankylosis.  There was no atrophy, spasm, 
guarding, pain with motion, tenderness, or weakness upon 
examination of the cervical spine.  Motion of the cervical 
spine was to 30 degrees of flexion, extension, and bilateral 
lateral flexion and rotation.  There was no additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness or lack of endurance and no objective evidence of 
painful motion on all movements of the cervical spine.  The 
motor examination was normal and the sensory examination of 
the upper extremities was impaired to pinprick and light 
touch.  Reflexes were normal.  The examiner stated that the 
Veteran's cervical spine disorder prevented exercise and 
sports and resulted in moderate impairment of traveling, 
bathing, dressing and performing chores.  It was noted the 
Veteran was working full time as a policeman.  

Under the pertinent criteria cited above, a rating in excess 
of 20 percent under DC 5242 would require forward flexion of 
the cervical spine to be less than 15 degrees or there to 
favorable ankylosis of the entire cervical spine.  The range 
of motion findings set forth above show flexion to be limited 
to, at worst, 30 degrees, and the most recent VA examination 
specifically indicated there was no ankylosis of the cervical 
spine.  As such, a 30 percent rating cannot be assigned under 
DC 5242. 

As the most recent examination indicated that the Veteran had 
not been prescribed bed rest by a physician for IDS within 
the last 12 months, and as there is otherwise no evidence of 
incapacitating episodes of IDS as defined by regulation, 
increased compensation also cannot be assigned for IDS under 
DC 5243.  Also weighed by the Board were the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner 
specifically considered these principles at the most recent 
VA examination in February 2006, and found that there was no 
additional limitation of motion on repetitive use due to 
pain, fatigue, weakness or lack of endurance, and there is 
otherwise no objective evidence that increased compensation 
is warranted under these principles. As such, the Board finds 
that a rating in excess of 20 percent is not warranted for 
degenerative joint disease of the cervical spine at any time 
subsequent to the effective date of the initial rating, 
December 10, 2003.  See 38 C.F.R. § 3.400 (2008); Fenderson, 
supra. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the Veteran has 
not been hospitalized for his cervical spine disability and 
he is working full time.  As indicated, a rating in excess of 
that granted by this decision is provided for certain 
manifestations of the Veteran's service-connected cervical 
spine residuals, but those manifestations are not present in 
this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture, as the service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the 20 percent rating currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  

The Veteran asserts a much more debilitating condition due to 
his cervical spine disorder than was demonstrated by the 
evidence cited above, and the Board fully respects the 
Veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. App. at 55 
(1994).  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim must be 
denied.  Gilbert, 1 Vet. App. at 49.   

2.  Hypothyroidism 

Diagnostic Code 7903 provides for a 10 percent rating for 
hypothyroidism manifested by fatigability, or continuous 
medication required for control of symptoms.  A 30 percent 
rating for hypothyroidism requires fatigability, 
constipation, and mental sluggishness.  38 C.F.R. § 4.119, DC 
7903 (2008). 

Service connection for hypothyroidism was granted on a 
presumptive basis as being demonstrated on VA outpatient 
records within a year of service by the previously referenced 
February 2005 rating decision.  A 10 percent rating was 
assigned.  Pertinent evidence includes reports from a 
February 2006 VA thyroid examination, at which time the 
Veteran complained about fatigability and constipation.  He 
also reported a weight gain of about 9 pounds in the previous 
year, and it was indicated the Veteran was under treatment 
for depression.  It was noted that the Veteran's 
hypothyroidism was being treated with Synthroid.  

The physical examination in February 2006 showed the thyroid 
to be normal in size and was otherwise normal as pertinent 
herein.  A thyroid function test from January 2006 was 
reported as normal (TSH 3.6 and free T4 of 1.34).  The 
diagnosis was hypothyroidism, under treatment.  May 2006 
laboratory testing resulted in an interpretation that the 
Veteran's hypothyroidism was controlled (TSH 4.58).  An 
October 2006 VA outpatient treatment report noted that the 
results of the Veteran's most recent laboratory testing 
showed the Veteran's hypothyroidism to be controlled.  

Applying the pertinent criteria to the facts set forth above, 
the Board recognizes that the Veteran reported that he had 
constipation and fatigue at the February 2006 VA examination.  
However, the Veteran's hypothyroidism is shown by laboratory 
testing to be well-controlled with his medication, and there 
is no medical evidence directly attributing the described 
constipation or fatigue to hypothyroidism.  Given this 
negative objective clinical evidence, the Board concludes 
that a 30 percent rating for hypothyroidism cannot be 
assigned under DC 7903 at any time after the effective date 
of the grant of service connection, December 10, 2003.  See 
38 C.F.R. § 3.400 (2008); Fenderson, supra.  Referral of this 
matter for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1) is also not indicated.  In making 
these conclusions, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim for an increased 
initial rating for hypothyroidism, the doctrine is not for 
application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for a right arm and 
shoulder condition, also claimed as a bilateral arm 
condition, is denied.  

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the cervical spine is denied.  

Entitlement to an initial rating in excess of 10 percent for 
hypothyroidism is denied. 


REMAND

The Veteran contends that his service on active duty 
aggravated his varicose veins to the point that surgery was 
required.  The service treatment records do reflect a 
bilateral vein stripping in August 2003 and that the Veteran 
was given thigh compression stockings thereafter.  Limited 
duty profile reports from service reflect restrictions on 
normal duty, to include being allowed to not wear combat 
boots.  After service, a February 2005 VA examination 
resulted in diagnoses to include non-visualization of the 
right greater saphenous vein and Sapheno-Femoral junction 
with moderate venous valvular insufficiency in the lower 
extremities. 

A pre-deployment medical assessment in February 2003 did not 
reflect varicose veins, and to rebut the presumption that 
varicose veins did not exist prior to service, there must be 
clear and unmistakable evidence both that such disability 
existed prior to service and that such a disability was not 
aggravated by service.  See VAOPGCPREC 3-03; 69 Fed. Reg. 
25178 (2004); see also Cotant v. Principi, 17 Vet. App. 116 
(2003).  The Veteran reported a pre-service history of 
surgery for varicose veins in 1975 according to a service 
treatment record dated in November 2003.  The RO requested 
that the Veteran provide the reports from this surgery in a 
July 2005 letter but such records were not produced by the 
Veteran.  A VA examiner asked to provide an opinion in 
February 2005 as to whether the Veteran's varicose veins were 
aggravated by service stated that absent the reports from the 
1975 surgery, he could not provide such an opinion without 
resorting to mere speculation. 

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
While the Board recognizes that the reports from the 1975 
surgery are not available, there is not of record an adequate 
VA medical opinion, based on the evidence that is of record, 
to include the report of surgery for varicose veins during 
service as set forth, addressing the issue of whether the 
Veteran's service aggravated varicose veins.  As such, the 
Board concludes that another VA examination is necessary in 
this case in order to comply with the duty to assist the 
Veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  This remand will also afford the RO 
the initial opportunity to formally apply the principles of 
Cotant in order to avoid any potential prejudice to the 
Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded an 
appropriate VA examination to determine 
the etiology of any disability 
attributable to varicose veins currently 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and post service medical 
records, to include as summarized above, 
the examiner must state whether any 
current varicose vein residuals are 
related to service, to include whether 
any such disability clearly and 
unmistakably both existed prior to 
service and was not aggravated by 
service.  

Given the lack of records from the 
reported 1975 surgery, the comparison as 
to the pre and post-service disability 
should based on the assumption that the 
level of disability upon entrance to 
service was as represented by the 
February 2003 pre-deployment medical 
assessment that did not demonstrate the 
presence of varicose veins.  For the 
purposes of this opinion "aggravation" 
means a worsening of the underlying 
condition in service associated with 
varicose veins, as contrasted to a mere 
worsening of symptoms.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.  

2.  To the extent that the adjudication 
of the claim for service connection for 
residuals of varicose veins is adverse to 
the Veteran, he should be furnished a 
supplemental statement of the case to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including any additional evidence 
obtained as a result of the development 
requested above and, as appropriate, the 
principles with regard to adjudicating 
service connection claims based on 
presumption of soundness and aggravation 
enumerated in Cotant v. Principi, 17 Vet. 
App. 116 (2003) and VAOPGCPREC 3-2003 
(July 16, 2003). 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


